Citation Nr: 1605096	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-35 195	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating for hypothyroidism greater than 10 percent prior to October 8, 2015, and greater than 30 percent from October 8, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The March 2011 rating decision granted the Veteran service connection for hypothyroidism as a residual of metastatic squamous cell carcinoma, left neck, and assigned a 10 percent rating, effective April 1, 2011, which was the date that the Veteran's separate 100 percent rating for squamous cell carcinoma would be reduced to 10 percent.  Thereafter, a subsequent October 2015 rating decision increased the hypothyroidism rating to 30 percent, effective October 8, 2015.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1984 to August 2004.

2.  On February 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In that regard, the Board recognizes that a February 1, 2016, letter from the Veteran to his representative indicated explicitly only that he wanted to withdraw his request for a hearing before a representative of the Board.  That said, the listed basis for the hearing request withdrawal was that "the judgment awarded me a rating for hypothyroidism."  The February 3, 2016 letter from the Veteran's representative is unambiguous and clarifies that a withdrawal of the pending increased rating claim was requested and desired.  The submission meets the criteria set forth in 38 C.F.R. § 20.204(b) and, accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


